Citation Nr: 1601221	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  05-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment disorder before December 12, 2011.

2.  Entitlement to an effective date before September 9, 2003, for the award of service connection for adjustment disorder.  

3.  Entitlement to service connection for ingrown toenails of the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A March 2004 rating decision granted service connection for an adjustment disorder and assigned a 50 percent rating effective September 9, 2003.  A January 2012 rating decision increased the rating to 100 percent, effective December 12, 2011.  The issue of entitlement to a rating in excess of 50 percent before December 12, 2011, remains in appellate status because the maximum schedular rating has not been assigned for this period.  See AB v. Brown, 6 Vet. App. 35 (1993).

A June 2014 rating decision denied service connection for ingrown toenails of the bilateral feet.  

This appeal has previously been before the Board, most recently in July 2014.  The Board's July 2014 remand instructed the VA RO to issue a statement of the case with respect to the Veteran's claim for an earlier effective date; a statement of the case was issued in December 2014.  The Board's remand additionally instructed the VA RO to schedule the Veteran for a hearing before the Board; in December 2014, the Veteran withdrew his request for such hearing.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of clear and unmistakable error (CUE) in a December 18, 1980, rating decision was raised by the record in January 2015, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran filed a petition claiming CUE in a December 18, 1980, rating decision that denied service connection for an acquired psychiatric disability.  The RO has not yet adjudicated this claim, and it is required to adjudicate the claim of CUE in the December 18, 1980, rating decision in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) (holding that when attacking a prior RO decision, each CUE theory must be presented to and adjudicated by the RO in the first instance).

The outstanding claim of CUE that the Board has referred potentially has a direct impact on the Veteran's claims of entitlement for an increased rating for an acquired psychiatric disability and entitlement to an effective date before September 9, 2003, for the award of service connection for adjustment disorder.  Thus, the Board must remand the Veteran's claims for an increased rating and an effective date before September 9, 2003, for the award of service connection pending adjudication of the referred claim of CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

With respect to the Veteran's claim of entitlement to service connection for ingrown toenails of the bilateral feet, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in June 2014, the RO denied the Veteran's claim of entitlement to service connection for ingrown toenails of the bilateral feet.  In September 2014, the Veteran filed a notice of disagreement as to this denial.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand this claim to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim of CUE in the December 18, 1980, rating decision.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

2.  Then, consider the issue of entitlement to service connection for ingrown toenails of the bilateral feet.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

3.  Then, following the completion of the above remand directives, readjudicate the claims of entitlement to a rating in excess of 50 percent for adjustment disorder before December 12, 2011, and entitlement to an effective date before September 9, 2003, for the award of service connection for adjustment disorder (to the extent that the claim for an earlier effective date is not rendered moot by the above determination of CUE).  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



